Title: To George Washington from Officers of the New York Line, 21 March 1780
From: Officers of the New York Line
To: Washington, George


          
            Camp [Jockey Hollow, N.J.,]March 21. 1780
            May it please your Excellency
          
          The Officers of the New York Line being reduced to the last extremity for the want of Clothes; and as it will be some Months before the Supplies (which we are Informed) the State has Ordered can Arrive, beg your Excellency will please to order that such Articles of Clothing now in Store as can be spared be furnish’d us we paying for the Same and thereby much Oblige Your Excellencys most Obedient and Very Hume Servants
          
            Jonathan Hallett Capt. Commandtthe 2d N. York RegtIn behalf of the Officers of the Same
            Joseph McCraken MajorComadent of the 4knew yorkRegt In Behalf of the offocers
            J. F. Hamtramck Capt. Commdt 5th N.Y. RegtIn behalf of the officers of the Samme
            J. Gregg Cap. Commadant 3d N. York RegtIn behalf of the Officers of the same
          
        